internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-146804-01 date date legend corporation shareholders date date date dear this letter responds to a letter dated date and subsequent correspondence requesting rulings on behalf of corporation under sec_1362 and f of the internal_revenue_code corporation was incorporated on date shareholders represent that they intended to elect s_corporation status for corporation effective date corporation failed to file timely the election to be treated as an s_corporation on date shareholders entered into an agreement concerning the purchase financing and operation of corporation that inadvertently may have created two classes of stock of corporation however shareholders represent that the date agreement was never followed on date shareholders revoked the date agreement corporation and its shareholders agree to make any adjustments consistent with the treatment of corporation as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 corporation requests inadvertent termination relief under sec_1362 and a ruling that its sec_1362 election will be treated as timely made for its taxable_year that began on date plr- sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation for federal tax purposes sec_1362 provides the rule for when an s election will be effective generally if an election to be treated as an s_corporation is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation beginning in the year in which the election is made if the election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as having made an effective election to be treated as an s_corporation for federal tax purposes until the following taxable_year sec_1362 provides that if an election to be treated as an s_corporation for federal tax purposes is either made untimely pursuant to sec_1362 or not made at all and the secretary determines that there was reasonable_cause for the failure to make a timely election then the secretary may treat the corporation as having made a timely election and sec_1362 will not apply sec_1361 defines the term small_business_corporation to mean a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that such termination is effective on and after the date the s_corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation is not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary plr- sec_1_1362-4 provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent based on the facts submitted and representations made we conclude that corporation has established reasonable_cause for failing to make a timely election pursuant to sec_1362 and that corporation is eligible for relief under sec_1362 furthermore we conclude that the execution of the date agreement would have terminated corporation’s s election had corporation timely filed the election we also conclude that the termination would have been inadvertent within the meaning of sec_1362 accordingly if corporation makes an election to be treated as an s_corporation by filing a completed form_2553 election by a small_business_corporation with an effective date of date with the appropriate service_center within days following the date of this letter corporation’s election will be treated as timely made for taxable_year that begins on date a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that purpose pursuant to the provisions of sec_1362 corporation will be treated as continuing to be an s_corporation from date and thereafter provided that corporation’s s election is not otherwise terminated under sec_1362 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any provision of the internal_revenue_code specifically we express or imply no opinion concerning whether corporation is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
